DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00245-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



LARRY GENE GRUBBS,§
	APPEAL FROM THE 307TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

ANGELIA KIM GRUBBS,
APPELLEE§
	GREGG COUNTY, TEXAS




PER CURIAM
	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  The motion represents that this case has settled and
that pursuant to the settlement agreement, Appellant agreed to file a motion to dismiss this appeal. 
Because Appellant has met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and
the appeal is dismissed.	
Opinion delivered November 14, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.











(DO NOT PUBLISH)